 

US DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT dourT——-ILED
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION JAN 22 2024

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA §

§ CLERK, U.S. DISTRICT CO r
v. : Case No. B:21-BY ae
GARRET M. (1) §

On this date the above named Defendant appeared before the undersigned magistrate judge after having

ORDER OF TEMPORARY COMMITMENT
been arrested in the above numbered action for an offense against the laws of the United States, and

The government having moved the magistrate judge to hold a hearing to determine whether any
condition or combination of conditions will reasonably assure the Defendant's appearances and the
safety of any other person and the community (18 U.S.C. §3142(f), as amended P.L. 98-473, 98 Stat.
1837), and

The government's attorney having moved for a continuance of such hearing

()° It appearing that the Defendant may not be capable of posting of a monetary bond as a condition to
assure his appearance and the safety of any other person and the community (§3142(c), supra), and that a
hearing on whether the Defendant should be released on bond or should be detained pending disposition
of the criminal charges should be deferred from today's date, and

ITIS, THEREERRE, ORDERE é Detention Hearing is to be held on U/: as], LOZ |
at 4 M before the undersigned Nery for good cause. *

 

c=

IT IS FURTHER ORDERED that the Defendant is committed’to the custody of the United States Marshal
for confinement in a corrections facility separate, to the extent practicable from persons awaiting or serving
sentences or being held in custody pending appeal, pending the above scheduled detention hearing.

() Defendant having moved for a inuance so that he can have an attorney present at the hearing,
er 4

A copy of this order shall be trarismitted to cguffsel for the parties.

ENTERED this 740), of A ay Zeon |

 

AVID L. HORAN
UNITED STATES MAGISTRATE JUDGE

*A continuance on behalf of the government will be granted without a hearing only upon the written consent of the Defendant or his
attorney. A continuance on behalf of the Defendant will be granted without a hearing upon the written request of the Defendant or his
attorney. Continuances shall not exceed five work days from the original setting for the Detention Hearing.

 
